Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 2, the limitation of “said frame member” is not well defined, as it is unclear what frame member this is in reference to; as in line 2 of claim 1, “a slotted frame member” and “internal frame members are claimed.
Regarding claim 1, in line 17, the limitation “said frame member” is not well defined as it is unclear what frame member this is in reference to; as in line 2 of claim 1, a “slotted frame member” and “internal frame members” are claimed. 
Regarding claim 10, the limitation of “double bent latching arm” is not well defined as it is not clear what is structurally defined by this limitation. 
Regarding claim 19, the same issue as claim 1 is present regarding “said frame”
Regarding claim 20, the same issue as claim 1 is present regarding “said frame”
Claim 13 recites the limitation "the golf bag carrying handle member" in line 3. There is insufficient antecedent basis for this limitation in the claim. While claim 1 states an ergonomic handle, it is unclear that the handle claimed in claim 13 is referring to the same handle, and therefore appears to lack antecedent basis. 
Regarding claim 14, the claim has the same antecedent basis issue regarding “said golf bag carrying handle” as noted above for claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao (U.S. 20110048985) in view of Montanari-Ibarra (U.S. 20190031391) in further view of Tang (U.S. 20120187011) 
	Regarding claim 1, Shiao discloses A golf bag frame divider for a top of a golf bag comprising: 
a frame with internal frame members (Fig. 2, internal frame member 10 has multiple openings) and at least one slotted frame member (Fig. 3, slots 142), said internal frame members and said slotted frame member define a plurality of golf club slots (Fig. 3, golf club slots 160), each golf club slot to receive a different golf club; 
first outer T tab having a series of notches (Par 30, multiple notches 311 on rod 31)  along a first outer T tab outer edge and second outer T tab having another series of notches along a said second outer T tab outer edge (Par 30, multiple notches 311 on rod 31)
an ergonomic assembly with a slidably adjustable height (Fig. 5-6 assembly 40 has slidably adjustable height disposed adjacent to at least one of said golf club slots
and at least one detent mechanism (Par. 34, locking protrusion 513)  to engage at least one notch (Par. 34, notches 311) to hold said ergonomic handled T tab assembly at a selectable pre-set height above said frame member.
However, Shiao does not disclose an ergonomic handle, said first outer T tab mechanically coupled to said ergonomic handle, said second outer T tab mechanically coupled to said ergonomic handle
Montanari-Ibarra discloses an ergonomic handle (see annotated figure below), said first outer T tab mechanically coupled to said ergonomic handle (see annotated figure below), said second outer T tab mechanically coupled to said ergonomic handle (see annotated figure below)

    PNG
    media_image1.png
    398
    480
    media_image1.png
    Greyscale

However, Montanari-Ibarra does not disclose disposed between said first outer T tab and second outer T tab, a plurality of T tabs
Tang discloses disposed between said first outer T tab and second outer T tab, a plurality of T tabs (see annotated figure below)

    PNG
    media_image2.png
    323
    351
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable golf bag divider of Shiao with the handle coupled to the T tab, as taught by Montanari-Ibarra to provide Shiao with the advantage of providing an easy to grab location on the divider. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable golf bag divider of Shiao with the handle coupled to the T tab, as taught by Tang to provide Shiao with the advantage of providing a diver which travels across the width of the bag to prevent clubs from getting tangled.  
Regarding claim 2, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Shiao (as modified by Tang) discloses said assembly is adjacent to three of said golf club slots (Figs. 2-3, slots 40 adjacent three slots 160)
Regarding claim 3, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Shiao discloses said golf club slots Figs. 2-3, golf club slots 160) defined between said at least one slotted frame member and an outer frame part of said frame member  and while Shiao does not explicitly disclose are adapted to receive a driver golf club, this is functional in nature and Shiao discloses the claimed structure that would be fully capable of receiving a driver golf club and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
Regarding claim 4, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Shiao discloses said at least one notch (Par 30, multiple notches 311 on rod 31) and while Shiao does not explicitly disclose an about half circle shape, one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Regarding claim 5, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Shiao discloses said detent mechanism comprises a latching knob (see annotated figure below).

    PNG
    media_image3.png
    256
    538
    media_image3.png
    Greyscale

Regarding claim 6, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
	Shiao discloses said latching knob is disposed at an end of a latching arm (Fig. 4, latching arm 51)
Regarding claim 7, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
	Shiao discloses said latching knob and while Shiao does not explicitly disclose said latching knob comprises a plastic, this is a matter of preferred materials and it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 8, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Shiao discloses said detent mechanism comprises a latching knob (see annotated figure below) and detent spring assembly (Fig. 4, spring assembly comprises spring 52 in arm 51).
Regarding claim 9, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 8. 
	Shiao discloses said detent spring assembly comprises a latching arm (Fig. 4, spring assembly comprises spring 52 in arm 51).
Regarding claim 10, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 9.
Shiao discloses said latching arm comprises a double bent latching arm with a latching arm elbow (see annotated figure below)

    PNG
    media_image4.png
    256
    538
    media_image4.png
    Greyscale
.
Regarding claim 11, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Shiao does not disclose at least one of said first outer T tab or said second outer T tab comprises an end stop latch to prevent an accidental removal of said ergonomic handled T tab assembly from said slotted frame member.
Montanari-Ibarra discloses at least one of said first outer T tab or said second outer T tab comprises an end stop latch (Fig. 10-11, stop latches 33) to prevent an accidental removal of said ergonomic handled T tab assembly from said slotted frame member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable golf bag divider of Shiao with the handle stop latches, as taught by Montanari-Ibarra to provide Shiao with the advantage of being able to prevent the handle from coming loose during operation. 
Regarding claim 12, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	Shiao discloses T tabs and slots (Fig. 3 tabs 31 and slots 142) and while Shiao does not explicitly disclose T tabs and slots of slotted frame member comprise an about flat rectangular cross section, this would be a change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Regarding claim 15, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	Shiao discloses at least one internal frame member forming in whole, or in part combined with said frame member, an opening golf club slot, and while Shiao does not explicitly disclose an about trapezoidal opening, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 (IV)(B)	
Regarding claim 16, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 15.
	Shiao discloses said golf club slot Figs. 2-3, golf club slots 160) and while Shiao does not explicitly disclose a slot adapted to accept a putter golf club, this is functional in nature and Shiao discloses the claimed structure that would be fully capable of receiving a putter golf club and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
Regarding claim 18, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Shiao does not disclose said ergonomic handle of said ergonomic handled T tab assembly comprises at least one or at least one arch shape. 
Montanari-Ibarra discloses said ergonomic handle of said ergonomic handled T tab assembly comprises at least one or at least one arch shape (see annotated figure below)

    PNG
    media_image5.png
    481
    303
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable golf bag divider of Shiao with the arc handle, as taught by Montanari-Ibarra to provide Shiao with the advantage of providing an easy to grab handle shape for the user. 
Regarding claim 19, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.
	While Shiao does not explicitly disclose said frame comprises a metal, it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 20, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.
While Shiao does not explicitly disclose said frame or said ergonomic handled T tab assembly comprises a plastic, it is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07

Claims 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiao (U.S. 20110048985), Montanari-Ibarra (U.S. 20190031391) and Tang (U.S. 20120187011) in view of Loudenslager (U.S. 20130043153)
Regarding claim 13, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Shiao does not disclose at least one additional raised section of said frame raised above a plane of said internal frame members to provide the golf bag carrying handle member. 
Loudenslager discloses at least one additional raised section of said frame raised above a plane of said internal frame members to provide the golf bag carrying handle member (Fig. 11, handle 90 raised above plane of said internal members).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable golf bag divider of Shiao with the handle raised above the internal divider members, as taught by Loudenslager to provide Shiao with the advantage of being able to easily grab and remove the golf club diver device for ease of transport. 
Regarding claim 14, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.	However, Shiao does not disclose said golf bag carrying handle member comprises an ergonomic cover material softer than said golf bag carrying handle about which it is disposed.
Loudenslager discloses said golf bag carrying handle member comprises an ergonomic cover material softer than said golf bag carrying handle about which it is disposed (Par. 20, handle may be coated or covered by foam material or rubber)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable golf bag divider of Shiao with cushioned handle, as taught by Loudenslager to provide Shiao with the advantage of being able to provide greater comfort when using a handle structure. 
Regarding claim 17, Shiao discloses the claimed invention substantially as claimed, as set forth above in claim 1.	However, Shiao does not disclose said ergonomic handle of said ergonomic handled T tab assembly comprises an outer layer or covering material which is softer than the material of the frame.
Loudenslager discloses said ergonomic handle of said ergonomic handled T tab assembly comprises an outer layer or covering material which is softer than the material of the frame. (Par. 20, handle may be coated or covered by foam material or rubber)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the adjustable golf bag divider of Shiao with cushioned handle, as taught by Loudenslager to provide Shiao with the advantage of being able to provide greater comfort when using a handle structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711